Exhibit 10.1

AMERICAN VANGUARD CORPORATION

AMENDED AND RESTATED STOCK INCENTIVE PLAN

PERFORMANCE-BASED RESTRICTED STOCK UNITS AWARD AGREEMENT

May 23, 2014

American Vanguard Corporation, a Delaware Corporation, (“Company”) hereby grants
to                      (“Grantee”), a Participant in the American Vanguard
Corporation Amended and Restated Stock Incentive Plan, as amended from
time-to-time (“Plan”), a Performance-Based Restricted Stock Units Award
(“Award”) for Units (“Units”) representing shares of the common stock of the
Company (“Stock”). This agreement to grant Stock Units (“Award Agreement” or
“Grant Agreement”) is made effective as of the 23rd day of May, 2014 (“Grant
Date”). If Grantee is a Covered Employee, this Award is designated as a
“Performance Compensation Award” and as such is granted pursuant to Article 11
of the Plan.

RECITALS

A. The Board of Directors of the Company (“Board”) has adopted the Plan as an
incentive to retain employees, officers, and non-employee Directors of, and
Consultants to, the Company and to enhance the ability of the Company to
attract, retain and motivate individuals upon whose judgment, interest and
special effort the successful conduct of the Company’s operation is largely
dependent.

B. Under the Plan, the Board has delegated its authority to administer the Plan
to the Compensation Committee of the Board (“Committee”).

C. The Committee has approved the granting of Units to the Grantee pursuant to
the Plan to provide an incentive to the Grantee to focus on the long-term growth
of the Company.

D. The Committee, which consists of three outside directors, has established the
performance goals set forth herein.

E. To the extent not specifically defined herein or in the Grantee’s employment
agreement or comparable agreement, as amended from time to time (“Employment
Agreement”), each of the capitalized terms used in this Award Agreement shall
have the meaning set forth in the Plan unless a contrary meaning is set forth in
the Employment Agreement.

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Grantee agree as follows:

1. Grant of Units. The Company hereby grants to the Grantee a Performance-Based
Restricted Stock Units Award for              Units (“Granted Units”),
representing the right to receive payment of the same number of shares of Stock,
subject to the terms and conditions of this Award Agreement and the provisions
of the Plan, which terms are incorporated herein by reference.



--------------------------------------------------------------------------------

2. Earning Units and Related Information.

2.1 Earning Units. Subject to the terms and conditions set forth in this Grant
Agreement, the Grantee shall be entitled to receive payment for the number of
Units earned by the Grantee over the period that begins on April 1, 2014 and
ends on December 31, 2016 (“Performance Measurement Period”).

2.2 Performance Goals: There shall be three performance goals, weighted as
follows for purposes of determining the potential incentive units for each
participant: an EBIT (earnings before income tax) goal weighted at fifty percent
(50%), a Net Sales goal weighted at thirty (30%), and a Total Shareholder Return
goal weighted at twenty percent (20%).

2.3 EBIT Goal. The EBIT Goal shall mean the relative growth of the Company’s
EBIT (earnings before income taxes) for the Performance Measurement Period (as
reported in the financial statements included in the Company’s Forms 10-Q and
10-K) as compared to the median growth of EBIT (computed in terms of compound
annual growth) of a peer group (namely, Syngenta, Bayer, BASF, Dow, Monsanto,
DuPont, MAI, Nufarm, FMC, Cheminova, United Phosphorus, Chemtura and Isagro,
collectively, the “AgPeers Group”). The Company’s reported EBIT for the
Performance Measurement Period, for purposes of determining performance goal
attainment, shall be adjusted to factor out the effect of the adoption of any
new accounting standards or other changes in accounting principles.

2.4 Net Sales Goal: The Net Sales Goal shall mean the relative growth of the
Company’s net sales for the Performance Measurement Period (as reported in the
financial statements included in the Company’s Forms 10-Q and 10-K) as compared
to the median growth of net sales (computed in terms of compound annual growth)
for the AgPeers Group. The Company’s reported net sales for the Performance
Measurement Period, for purposes of determining performance goal attainment,
shall be adjusted to factor out the effect of the adoption of any new accounting
standards or other changes in accounting principles.

2.5 Total Shareholder Return Goal: The Total Shareholder Return Goal shall mean
the relative growth of the fair market value of the Company’s stock price over
the course of the Performance Measurement Period as compared to that of (x) the
Russell 2000 Index (“R2000 TSR”) and (y) the median fair market value of the
common stock of the comparator companies identified in the Corporation’s 2014
Proxy Statement (“Comparator Group TSR”).

2.6 Calculation of Units Earned. The number of Units earned hereunder shall
equal the sum of:

(a) the product of ((number of Granted Units) x (EBIT Performance Factor) x
(0.5)) plus

(b) the product of ((number of Granted Units) x (Net Sales Performance Factor) x
(0.3)) plus

(c) the product of ((number of Granted Units) x (TSR Performance Factor for
R2000 TSR) x (0.1)) plus

(d) the product of ((number of Granted Units) x (TSR Performance Factor for
Comparator Group TSR) x (0.1)).

 

 

2



--------------------------------------------------------------------------------

2.7 Performance Factors – EBIT and Net Sales Goals. A performance factor
(“Performance Factor”) for Units based on each of the EBIT and Net Sales Goals
shall be calculated based upon the table set forth below, it being understood
that the 100% Goal for both EBIT and Net Sales shall be the median growth for
the AgPeers group for each measure:

Table 1 - PERFORMANCE FACTORS – EBIT & Net Sales

 

% Goal Achieved

  

% Target Payout1

³125%

   200%

117.5%-124.9%

   150%

110%-117.4%

   125%

100%

   100%

80%

   50%

<80%

   0%

Table 2 - PERFORMANCE FACTORS – TSR Goal

 

% Goal Achieved

  

% Target Payout2

³80thpercentile

   200%

60th percentile

   150%

50th percentile

   100%

40th percentile

   75%

30th percentile

   50%

<30th percentile

   0%

Note: Tables 1 and 2 present performance factors where the peers’ median is a
positive number. In the event that the peers’ median is negative, and the
Company’s performance is also negative, the % Target Payout column will be the
inverse of that presented above; thus, for example, with respect to EBIT, the
maximum target payout (200%) will apply where the Company achieves 80% or less
than the median, the target payout (100%) will apply where the Company achieves
the median, and the minimum target payout (50%) will apply where the Company
achieves 125% of the median (and 0% if the Company achieves more than 125% of
the median). In the event that the peers’ median is negative and the Company’s
performance is positive, then the award shall be the maximum payout amount,
subject to reduction by the Committee in its discretion.

 

1  For performance between 80% and 109.9% of target, the payout percentage is
interpolated on a linear basis between points on the “% Goal Achieved” scale.

2  For performance between 30th%ile and 80th%ile, the payout percentage is
interpolated on a linear basis between points on the “% Goal Achieved” scale.

 

3



--------------------------------------------------------------------------------

Any Units that are unearned as of the end of the Performance Measurement Period
will be forfeited. The number of earned Units that will become vested shall be
determined pursuant to paragraph 3 below. Whether the Performance Goals for the
Performance Measurement Period have been achieved shall be determined by the
Company or Committee, as applicable, pursuant to paragraph 2.8 below.

2.8 Final Determination of Performance Goals Attained. The Company, or the
Committee with respect to grants to employees who are Covered Employees, shall
be responsible for determining in good faith whether, and to what extent, the
Performance Goals set forth in this Grant Agreement have been achieved. The
Company, or the Committee, as applicable, may reasonably rely on information
from, and representations by, individuals within the Company in making such
determination and when made such determination shall be final and binding on the
Grantee. No payment shall be made hereunder until the Committee has determined
that the performance goals and any other material terms have been satisfied.

3. Vesting of Earned Units. Subject to paragraph 4 below, the Units earned
pursuant to paragraph 2.1 shall vest in their entirety on the third anniversary
of the date of award, that is, on May 23, 2017.

4. Termination of Employment.

4.1 General. Subject to the provisions of paragraph 4.2 below, (a) if the
Company terminates Grantee’s employment without Cause or Grantee’s employment is
terminated due to death or disability prior to the Vesting Date, then Units
shall vest on a pro-rated basis corresponding with Grantee’s actual service
during the Performance Period; and (b) if Company terminates Grantee’s
employment for Cause, or Grantee terminates employment with the Company
voluntarily, any unvested Units will be canceled and forfeited as of the date of
Grantee’s termination of employment. In other words, except as otherwise
expressly provided to the contrary in paragraphs 4.1 and 4.2, Grantee must be
continuously employed by the Company through the Vesting Date in order to
receive any payment with respect to the Units that are scheduled to vest on such
Vesting Date.

4.2 Change in Control. In the event the Company terminates the Grantee’s
employment without Cause (including, if applicable, a termination for Good
Reason as defined in the Grantee’s Employment Agreement or similar document)
within two (2) years following a Change in Control, then all Units earned
pursuant to paragraph 2.1 but unvested shall become immediately vested. The
Vesting Date for any such earned Units that vest pursuant to this paragraph 4.2
shall be the date of the Grantee’s termination of employment.

5. Time and Form of Payment. Subject to the provisions of this Award Agreement
and the Plan, as Units vest on the Vesting Dates set forth in paragraph 3, 4.1
or 4.2, as the case may be, the Company will deliver to the Grantee the same
number of whole shares of Stock, rounded up or down. Subject to paragraph 21,
the Company shall deliver the vested shares (if any) within thirty (30) days of
the applicable Vesting Date.

 

4



--------------------------------------------------------------------------------

6. Nontransferability. The Units granted by this Grant Agreement shall not be
transferable by the Grantee or any other person claiming through the Grantee,
either voluntarily or involuntarily, except by will or the laws of descent and
distribution or as otherwise provided under Article 13 of the Plan.

7. Adjustments. In the event of a stock dividend or in the event the Stock shall
be changed into or exchanged for a different number or class of shares of stock
of the Company or of another corporation, whether through reorganization,
recapitalization, stock split-up, combination of shares, merger or
consolidation, there shall be substituted for each such remaining share of Stock
then subject to this Grant Agreement the number and class of shares of stock
into which each outstanding share of Stock shall be so exchanged, all as set
forth in Section 5.3 of the Plan.

8. Delivery of Shares. No shares of Stock shall be delivered under this Award
Agreement until: (i) the Units vest pursuant to paragraph 3, 4.1 or 4.2 above,
as the case may be; (ii) approval of any governmental authority required in
connection with the Award Agreement, or the issuance of shares thereunder, has
been received by the Company; (iii) if required by the Committee, the Grantee
has delivered to the Company documentation (in form and content acceptable to
the Company in its sole and absolute discretion) to assist the Company in
concluding that the issuance to the Grantee of any share of Stock under this
Grant Agreement would not violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations; (iv) the Grantee has
complied with paragraph 14 below of this Award Agreement in order for the proper
provision for required tax withholdings to be made; and (v) the Grantee
has executed and returned this Grant Agreement to the Company (which, in the
case of a Grant Agreement provided to the Grantee in electronic format, requires
that the Grantee click the “ACCEPT” button). This Grant Agreement must be
executed by Grantee no later than, the earlier of (i) three (3) months from the
Grant Date; or (ii) the date preceding the first Vesting Date described in
paragraph 3 of this Grant Agreement.

9. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the vesting of Units if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933 or any other
applicable federal or state securities laws or regulations.

10. Voting and Other Stockholder Related Rights. The Grantee will have no voting
rights or any other rights as a stockholder of the Company (e.g., no rights to
cash dividends) with respect to unvested Units until the Units become vested and
the Company issues shares of Stock to the Grantee.

11. Delivery of Documents and Notices. Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Grant
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Grantee by the Company or an Affiliate, or upon deposit in the
U.S. Post Office or foreign postal service, or with a nationally recognized

 

5



--------------------------------------------------------------------------------

overnight courier service, with postage and fees prepaid, addressed to the other
party at the current address on file with the Company or at such other address
as such party may designate in writing from time-to-time to the other party.

11.1 Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, a grant notice, this Grant Agreement,
the Plan Prospectus, and any reports of the Company provided generally to the
Company’s stockholders, may be delivered to the Grantee electronically. In
addition, the Grantee may deliver electronically any grant notice and this Grant
Agreement to the Company or to such third party involved in administering the
Plan as the Company may designate from time-to-time. Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

11.2 Consent to Electronic Delivery. The Grantee acknowledges that Grantee has
read paragraph 11.1 and consents to the electronic delivery of the Plan
documents and any grant notice. The Grantee acknowledges that Grantee may
receive from the Company a paper copy of any documents delivered electronically
at no cost by contacting the Company by telephone or in writing.

12. Administration. This Award Agreement is subject to the terms and conditions
of the Plan and the Plan shall in all respects be administered by the Committee
in accordance with the terms and provisions of the Plan. The Committee shall
have the sole and complete discretion with respect to all matters reserved to it
by the Plan and decisions of the majority of the Committee with respect to the
Plan and this Award Agreement shall be final and binding upon the Grantee and
the Company. In the event of any conflict between the terms and conditions of
this Grant Agreement and the Plan, the provisions of the Plan shall control.

13. Continuation of Employment. This Grant Agreement shall not be construed to
confer upon the Grantee any right to continue employment with the Company and
shall not limit the right of the Company, in its sole and absolute discretion,
to terminate Grantee’s employment at any time.

14. Responsibility for Taxes and Withholdings. Regardless of any action the
Company or the Grantee’s actual employer (“Employer”) takes with respect to any
or all income tax, social insurance, payroll tax, payment on account or other
tax-related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”), the Grantee acknowledges that
the ultimate liability for all Tax-Related Items is and remains the Grantee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Grantee further acknowledges that the Company and/or the Employer:
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Units, including the
grant of the Units, the vesting of Units, the conversion of the Units into
shares or the receipt of an equivalent cash payment, the subsequent sale of any
shares acquired at vesting and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Units to reduce or eliminate the
Grantee’s liability for Tax-Related

 

6



--------------------------------------------------------------------------------

Items or achieve any particular tax result. Further, if the Grantee has become
subject to tax in more than one jurisdiction between the Grant Date and the date
of any relevant taxable event, the Grantee acknowledges that the Company and/or
the Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay, or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, pursuant
to Article 17 of the Plan, if permissible under local law and unless otherwise
provided by the Committee prior to the vesting of the shares, the Grantee
authorizes the Company or the Employer, or their respective agents, to withhold
all applicable Tax-Related Items in shares of Stock to be issued upon
vesting/settlement of the Units. Alternatively, or in addition, the Grantee
authorizes the Company and/or the Employer, or their respective agents, at the
Company’s discretion, to satisfy the obligations with regard to all Tax-Related
Items by one or a combination of the following: (i) withholding from the
Grantee’s wages or other cash compensation paid to the Grantee by the Company
and/or the Employer; (ii) withholding from proceeds of the sale of shares of
Stock acquired upon vesting/settlement of the Units either through a voluntary
sale or through a mandatory sale arranged by the Company (on the Grantee’s
behalf pursuant to this authorization); (iii) personal check or other cash
equivalent acceptable to the Company; or (iv) any other means as determined
appropriate by the Company or the Committee, including, without limitation,
election by Grantee to forfeit a portion of the Vested shares on the vesting
date as consideration for Tax-Related Items.

The Company may withhold or account for Tax-Related Items by considering
applicable minimum statutory withholding amounts or other applicable withholding
rates. If the obligation for Tax-Related Items is satisfied by withholding a
number of shares of Stock as described herein, for tax purposes, the Grantee
shall be deemed to have been issued the full number of shares of Stock subject
to the Award, notwithstanding that a number of the shares of Stock are held back
solely for the purpose of paying the Tax-Related Items due as a result of the
Grantee’s participation in the Plan.

Finally, the Grantee shall pay to the Company or to the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver shares or the proceeds of the sale of shares of Stock if the
Grantee fails to comply with his or her obligation in connection with the
Tax-Related Items.

15. Amendments. Unless otherwise provided in the Plan or this Grant Agreement,
this Grant Agreement may be amended only by a written agreement executed by the
Company and the Grantee.

16. Integrated Agreement. Any grant notice, this Grant Agreement and the Plan
shall constitute the entire understanding and agreement of the Grantee and the
Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Grantee and the Company with respect to such subject
matter other than those as set forth or provided for herein

 

7



--------------------------------------------------------------------------------

or therein. To the extent contemplated herein or therein, the provisions of any
grant notice and this Grant Agreement shall survive any settlement of the Award
and shall remain in full force and effect.

17. Severability. If one or more of the provisions of this Grant Agreement shall
be held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Grant Agreement to be
construed so as to foster the intent of this Grant Agreement and the Plan.

18. Counterparts. Any grant notice and this Grant Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

19. Governing Law and Venue. This Grant Agreement shall be interpreted and
administered under the laws of the State of Delaware. For purposes of litigating
any dispute that arises under this grant or this Award, the parties hereby
submit to and consent to the jurisdiction of the State of California, agree that
such litigation shall be conducted in the courts of Orange County, California,
or the federal courts for the United States for the District of California,
where this grant is made and/or to be performed.

20. Other. The Grantee represents that the Grantee has read and is familiar with
the provisions of the Plan and this Grant Agreement, and hereby accepts the
Award subject to all of their terms and conditions.

21. Section 409A Compliance. The Company believes, but does not and cannot
warrant or guaranty, that the payments due pursuant to this Grant Agreement
qualify for the short-term deferral exception to Section 409A of the Code as set
forth in Treasury Regulation Section 1.409A-1(b)(4). Notwithstanding anything to
the contrary in this Grant Agreement, if the Company determines that neither the
short-term deferral exception nor any other exception to Section 409A applies to
the payments due pursuant to this Grant Agreement, to the extent any payments
are due on the Grantee’s termination of employment, the term “termination of
employment” shall mean “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h). In addition, if Grantee is a “specified
employee” (as defined in Treasury Regulation Section 1.409A-1(i)) and any
payments due pursuant to this Award Agreement are payable on the Grantee’s
“separation from service,” then such payments shall be paid on the first
business day following the expiration of the six month period following the
Grantee’s “separation from service.” This Grant Agreement shall be operated in
compliance with Section 409A or an exception thereto and each provision of this
Grant Agreement shall be interpreted, to the extent possible, to comply with
Section 409A or to qualify for an applicable exception. The Grantee remains
solely responsible for any adverse tax consequences imposed upon the Grantee by
Section 409A.

22. Confidentiality. The Grantee acknowledges and agrees that the terms of this
Award Agreement are considered proprietary information of the Company. The
Grantee hereby

 

8



--------------------------------------------------------------------------------

agrees that Grantee shall maintain the confidentiality of these matters to the
fullest extent permitted by law and shall not disclose them to any third party.
If the Grantee violates this confidentiality provision, without waiving any
other remedy available, the Company may revoke this Award without further
obligation or liability, and the Grantee may be subject to disciplinary action,
up to and including the Company’s termination of the Grantee’s employment for
Cause.

23. Appendix. Notwithstanding any provisions in this Grant Agreement, the grant
of the Units shall be subject to any special terms and conditions set forth in
any appendix (or any appendices) to this Grant Agreement for the Grantee’s
country (the “Appendix”). Moreover, if the Grantee relocates to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to the Grantee, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Appendix
constitutes part of this Grant Agreement.

24. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Grantee’s participation in the Plan, on the Units and
on any shares of Stock acquired under the Plan, to the extent the Company
determines it is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan, and to require the Grantee to sign
any additional agreements or undertakings that may be necessary to accomplish
the foregoing. Further, the Award and profits under this Grant Agreement are
subject to the Company’s compensation recovery policy or policies (and related
Company practices) as such may be in effect from time-to-time, as a result of
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as
amended, and similar or related laws, rules and regulations.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant Agreement to be signed by
its duly authorized representative and the Grantee has signed this Grant
Agreement as of the date first written above.

 

AMERICAN VANGUARD CORPORATION By:  

 

 

 

  Its: GRANTEE By:  

 

 

10